Exhibit 10.18

Aimmune therapeutics, inc.

 

Non-Employee DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Aimmune
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”), which is being adopted pursuant to the Board’s resolutions on
July 24, 2015, as subsequently revised by the Compensation Committee of the
Board on May 10, 2017 and May 23, 2018.  The cash and equity compensation
described in this Program shall be paid or be made, as applicable, automatically
and without further action of the Board, to each member of the Board who is not
an employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company.  This Program
shall remain in effect until it is revised or rescinded by further action of the
Board.  This Program may be amended, modified or terminated by the Board at any
time, without advance notice, in its sole discretion. The terms and conditions
of this Program shall supersede any prior cash and/or equity compensation
arrangements for service as a member of the Board between the Company and any of
its Non-Employee Directors.  This Program, as revised herein, shall be effective
as of May 23, 2018 (the “Effective Date”).

1.Cash Compensation.  

(a)Annual Retainers.  Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board.  

(b)Additional Annual Retainers.  In addition, a Non-Employee Director shall
receive the following annual retainers:

(i)Chairman of the Board.  A Non-Employee Director serving as Chairman of the
Board shall receive an additional annual retainer of $30,000 for such service.

(ii)Audit Committee.   A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $20,000 for such
service.  A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$12,000 for such service.  A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $6,000 for such service.

(iv) Nominating and Corporate Governance Committee.   A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $8,000 for such service.  A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $4,000 for such service.

(c)Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth (15th) day
following the end of each calendar quarter.  In the event a Non-

 

--------------------------------------------------------------------------------

 

Employee Director does not serve as a Non-Employee Director, or in the
applicable positions described in Section 1(b), for an entire calendar quarter,
the retainer paid to such Non-Employee Director shall be prorated for the
portion of such calendar quarter actually served as a Non-Employee Director, or
in such position, as applicable.

 

2.Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2015 Equity
Incentive Award Plan, as amended from time to time, or any other applicable
Company equity incentive plan then-maintained by the Company (in any case, the
“Equity Plan”) and shall be evidenced by the execution and delivery of award
agreements in substantially the forms approved by the Board from time to
time.  All applicable terms of the Equity Plan apply to this Program as if fully
set forth herein, and all grants of stock options hereby are subject in all
respects to the terms of the Equity Plan.  

(a)Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall automatically be granted,
on the date of such initial election or appointment, an option (an “Initial
Option”) to purchase 12,500 shares of the Company’s common stock (“Shares”) and
6,250 restricted stock units (the “Initial RSUs” and, together with the Initial
Option, the “Initial Award”). No Non-Employee Director shall be granted more
than one Initial Award.

(b)Subsequent Awards.  A Non-Employee Director who (i) has been serving on the
Board immediately prior to any annual meeting of the Company’s stockholders
after the Effective Date and (ii) will continue to serve as a Non-Employee
Director immediately following such meeting, shall be automatically granted, on
the date of such annual meeting, an option (a “Subsequent Option”) to purchase
7,500 Shares and 3,750 restricted stock units (“Subsequent RSUs” and, together
with a Subsequent Option, a “Subsequent Award”).

 

(c)Termination of Service of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.  

(d)Terms of Awards Granted to Non-Employee Directors

(i)Purchase Price.  The per Share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a Share on the date the option is granted.  Without limiting the
foregoing, Fair Market Value as of the Effective Date shall be equal to the
price per Share to the public in the Company’s initial public offering, as set
forth on the cover of the final prospectus of the initial public offering of
Company common stock.

(ii)Vesting.  Subject to Section 2(d)(iii) below, each Initial Option shall vest
and become exercisable in thirty-six (36) substantially equal installments on
each monthly anniversary of the date of grant and each award of Initial RSUs
shall vest in respect of 1/3rd of the total number of RSUs subject to the grant
on each of the first three anniversaries of the date of grant, in each case,
subject to the Non-Employee Director continuing to provide services to the
Company through each such vesting date.  Subject to Section 2(d)(iii) below,
each Subsequent Award shall vest and, in the case of a Subsequent Option, become
exercisable in full on the earlier of the one year anniversary of the date of
grant and the next annual meeting of the Company’s stockholders after the grant
date, subject to the Non-Employee Director continuing to provide services to the
Company through such vesting date.  

2

--------------------------------------------------------------------------------

 

 

(iii)

Accelerated Vesting.  

(A) Termination Due to Death or Disability.  In the event that any Non-Employee
Director incurs a Termination of Service (as defined in the Equity Plan) due to
such Non-Employee Director’s death or Disability (as defined below), each of
such Non-Employee Director’s Initial Award and Subsequent Award(s), along with
any other stock options or other equity-based awards held by such Non-Employee
Director, shall vest and, if applicable, become exercisable with respect to one
hundred percent (100%) of the Shares subject thereto upon such Termination of
Service.  For purposes of this Program, “Disability” shall mean a permanent and
total disability within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended.  

(B)Change in Control.  In the event that a Change in Control (as defined in the
Equity Plan) occurs, each Initial Award and Subsequent Award, along with any
other stock options or other equity-based awards held by any Non-Employee
Director, shall vest and, if applicable, become exercisable with respect to one
hundred percent (100%) of the Shares subject thereto as of immediately prior to
such Change in Control.

(iv)Term.  The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

3.

Reimbursements.  The Company shall reimburse each Non-Employee Director for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures as in effect from time to time.

* * * * *

3